EXHIBIT 10.29
 
SEVENTH AMENDMENT AND RESTATEMENT OF LOAN AGREEMENT AND PROMISSORY NOTE
 
THIS SEVENTH AMENDMENT AND RESTATEMENT OF LOAN AGREEMENT AND PROMISSORY NOTE
(“Amendment and Note Restatement”) by and among BLINK COUTURE, INC., a Delaware
corporation (the "Maker") and CHARLES C. STEPHENSON, JR. and CYNTHIA S. FIELD
(the “Payees”), entered into as of December 31, 2012.   Each of the Maker and
the Payees are referred to herein as a “Party”, and collectively as the
“Parties.”


WHEREAS, on January 31, 2009, the Maker entered into a Loan Agreement and
Promissory Note (the “Original Note”) with Fountainhead Capital Management
Limited (“Fountainhead”), which Note was amended by a First Amendment to Loan
Agreement and Promissory Note, dated as of April 30, 2009, and subsequently
amended by a Second Amendment to Loan Agreement and Promissory Note, dated as of
July 31, 2010, and then further amended by a Third Amendment to Loan Agreement
and Promissory Note, dated as of October 31, 2009, in each case increasing the
principal amount of the Original Note (collectively referred to hereafter as the
“Fountainhead Note Amendments” and the Original Note and the Fountainhead Note
Amendments, as amended and restated by the Fourth Amendment (defined hereafter),
the Fifth Amendment (defined hereafter), the Sixth Amendment (defined hereafter)
and this Amendment and Note Restatement, hereinafter being referred to as the
“Note”);  and


WHEREAS, on December 29, 2009, in connection with certain transactions,
Fountainhead assigned all of its right, title and interest in and to the
Original Note, along with the Fountainhead Note Amendments including, without
limitation, the payment of all amounts due and payable thereunder, to Regent
Private Capital, LLC (“Regent”); and


WHEREAS, pursuant to the provisions of the Original Note and the Fountainhead
Note Amendments, all outstanding principal and accrued interest thereon became
due and payable on or before January 31, 2010; and


WHEREAS, the Maker did not repay all of the outstanding principal and accrued
interest on or before January 31, 2010; and


WHEREAS, Regent and the Maker entered into a Fourth Amendment and Restatement of
Loan Agreement to Promissory Note (the “Fourth Amendment”) to, among other
things, further extend the maturity date of the Note to January 31, 2011, and to
increase the principal sum due and payable under the Note; and


WHEREAS, Regent and Maker, during 2010, also entered into three supplements to
the Fourth Amendment, further increasing the principal sum due and payable under
the Note; and


 WHEREAS, the Maker did not repay all of the outstanding principal and accrued
interest on or before January 31, 2011; and


WHEREAS, Regent elected not to declare the Maker in default under the terms of
the Note, as permitted pursuant to Paragraph 5 of the Original Note and
Paragraph 6 of the Fourth Amendment, but instead entered into a Fifth Amendment
and Restatement of Loan Agreement to Promissory Note (the “Fifth Amendment”) to,
among other things, further extend the maturity date of the Note to January 31,
2012, and to increase the principal sum due and payable under the Note; and
 
 
1

--------------------------------------------------------------------------------

 


WHEREAS, Regent and Maker, during 2011, also entered into three supplements to
the Fifth Amendment, further increasing the principal sum due and payable under
the Note; and


WHEREAS, the Maker did not repay all of the outstanding principal and accrued
interest on or before January 31, 2012; and


WHEREAS, Regent elected not to declare the Maker in default under the terms of
the Note, as permitted pursuant to Paragraph 5 of the Original Note and
Paragraph 6 of the Fifth Amendment, but instead entered into a Sixth Amendment
and Note Restatement (“Sixth Amendment”) to, among other things, further extend
the maturity date of the Note to January 31, 2013, and to increase the principal
sum due and payable under the Note; and


WHEREAS, Regent and Maker, during 2012, also entered into four supplements to
the Sixth Amendment, further increasing the principal sum due and payable under
the Note; and


WHEREAS, effective as of the date of this Amendment and Note Restatement, Regent
Assigned all of its right, title and interest in and to the Note to the Payees,
pursuant to the Assignments annexed hereto as Exhibit A and Exhibit B,
respectively; and


WHEREAS, the Payees, in connection with such assignment, have agreed to this
Amendment and Note Restatement extending the maturity date of the Note, upon the
terms and conditions provided herein; and


WHEREAS, the Maker has agreed to this Amendment and Note Restatement, upon the
terms and conditions provided herein;


NOW THEREFORE, in consideration of the premises, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto hereby agree as follows:


1. Extension of Maturity Date.  Effective as of December 31, 2012, the maturity
date of the Original Note, which was January 31, 2010, and which was previously
extended to January 31, 2011, pursuant to the terms and conditions of the Fourth
Amendment, and to January 31, 2012, pursuant to the terms and conditions of the
Fifth Amendment, and to January 31, 2013, pursuant to the terms and conditions
of the Sixth Amendment, shall be extended through and until January 31, 2014,
upon which date the Maker unconditionally promises to pay to the order of the
Payees, the principal sum then outstanding under this Note together with accrued
interest thereon.
 
 
2

--------------------------------------------------------------------------------

 
 
2.Outstanding Principal and Accrued Interest.  The Parties hereby agree that at
December 31, 2012, the outstanding principal and accrued but unpaid interest
owed to the Payees is as follows:
 
Payee
Outstanding Principal
Accrued Interest
Charles C. Stephenson, Jr.
$192,878.99
$23,101.04
Cynthia S. Field
$192,878.99
$23,101.04



 
3.Interest.  Unpaid principal of this Note shall bear interest (computed on the
basis of a year of 365 days of actual days elapsed) of 6% per annum in cash or
kind, from the date hereof until such principal is paid.
 
4.Prepayment.  The Maker shall have the option to prepay any or all of the
principal amount due here­under, without penalty, at any time, together with
interest accrued thereon to the date of such prepayment, provided, however, that
any such payments shall be made to both Payees on a pari pasu basis.
 
5.Place of Payment.  All amounts payable hereunder shall be payable to the
Payees and delivered c/o Regent Private Capital II, LLC, 5727 S. Lewis Avenue,
Suite 210 Tulsa, OK 74105, unless another place of payment shall be specified in
writing by either Payee, as applicable.
 
6.Event of Default.  It shall be an event of default (“Event of Default”), and
the then unpaid portion of this Note shall become immediately due and payable,
at the election of Payees, upon the occurrence of any of the following events:
 
(a) any failure on the part of Maker to make any payment hereunder when due,
whether by acceleration or otherwise;


(b) Maker shall commence (or take any action for the purpose of commencing) any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, moratorium or similar law or statute; or


(c) a proceeding shall be commenced against Maker under any bankruptcy,
reorganization, arrangement, readjustment of debt, moratorium or similar law or
statute and relief is ordered against Maker, or the proceeding is controverted
but is not dismissed within sixty (60) days after the commencement thereof.


7. No Waiver; Remedies.  No failure on the part of the Payees or any other
holder(s) of this Note to exercise and no delay in exercising any right, remedy
or power hereunder or under any other document or agreement executed in
connection herewith shall operate as a waiver thereof, nor shall any single or
partial exercise by the Payees or any other holder(s) of this Note of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power.
 
 
3

--------------------------------------------------------------------------------

 


8. Enforceability.  This Note shall be binding upon the Maker and the Maker’s
successors and assigns.


9. Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of Delaware, excluding the conflicts of laws
principles thereof.


10. Severability.   In the event that any one or more of the provisions of this
Note shall for any reason be held to be invalid, illegal or unenforceable, in
whole or in part, or in any respect, or in the event that any one or more of the
provisions of this Note shall operate, or would prospectively operate, to
invalidate this Note, then, and in any such event, such provision or provisions
only shall be deemed null and void and of no force or effect and shall not
affect any other provision of this Note, and the remaining provisions of this
Note shall remain operative and in full force and effect, shall be valid, legal
and enforceable, and shall in no way be affected, prejudiced or disturbed
thereby.


11. Usury.  All agreements between the Maker and the Payees, whether now
existing or hereafter arising and whether written or oral, are expressly limited
so that in no contingency or event whatsoever, whether by acceleration of the
maturity of this Note or otherwise, shall the amount paid, or agreed to be paid,
to the Maker, or any other holder(s) of this Note, for the use, forbearance or
detention of the money to be loaned hereunder or otherwise, exceed the maximum
amount permissible under applicable law.
 
12. Assignment.  Subject to applicable federal and state securities laws, each
Payee may assign his or her interest in this Note without first obtaining the
consent of the Maker.


13. Certain Waivers.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, THE
MAKER, AND ALL OTHERS THAT MAY BECOME LIABLE FOR ALL OR ANY PART OF THE
OBLIGATIONS EVIDENCED BY THIS NOTE, HEREBY WAIVES PRESENTMENT, DEMAND, NOTICE OF
NONPAYMENT, PROTEST AND ALL OTHER DEMANDS AND NOTICES IN CONNECTION WITH THE
DELIVERY, ACCEPTANCE, PERFORMANCE OR ENFORCEMENT OF THIS NOTE, AND DOES HEREBY
CONSENT TO ANY NUMBER OF RENEWALS OR EXTENSIONS OF THE TIME OF PAYMENT HEREOF
AND AGREE THAT ANY SUCH RENEWALS OR EXTENSIONS MAY BE MADE WITHOUT NOTICE TO ANY
SUCH PERSONS AND WITHOUT AFFECTING THEIR LIABILITY HEREIN AND DO FURTHER CONSENT
TO THE RELEASE OF ANY PERSON LIABLE WITH RESPECT TO FAILURE TO GIVE SUCH NOTICE,
(ALL WITHOUT AFFECTING THE LIABILITY OF THE OTHER PERSONS, FIRMS, OR
CORPORATIONS LIABLE FOR THE PAYMENT OF THIS NOTE).


14. Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE MAKER HEREBY KNOWINGLY AND VOLUNTARILY WAIVES TRIAL BY JURY AND THE RIGHT
THERETO IN ANY ACTION OR PROCEEDING OF ANY KIND ARISING UNDER OR OUT OF OR
OTHERWISE RELATED TO OR CONNECTED WITH THIS NOTE OR ANY RELATED DOCUMENT.


15. Miscellaneous.  If any payment of principal or interest on this Note shall
become due on a Saturday, Sunday, or a public holiday under the laws of the
State of Delaware, such payment shall be made on the next succeeding business
day and such extension of time shall be included in computing interest in
connection with such payment.  Upon payment in full of all aggregate unpaid
principal and interest payable hereunder, this Note shall be surrendered to the
Maker for cancellation.
 
 
4

--------------------------------------------------------------------------------

 
 
16. Fees and Expenses. The Maker shall reimburse the Payees for all fees in
connection with the documentation and administration of this Note upon an
invoice being provided by the Payees.
 
17. Entire Agreement.  This Amendment and Note Restatement shall set forth the
entire agreement of the Parties with respect to the subject matter contained
herein and shall replace all prior agreements and understandings relating to the
subject matter contained herein, whether oral or written, including without
limitation the Original Note and the Note Amendments.
 














Signature Page Follows
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Maker has caused this Sixth Amendment and Restatement of
Loan and Promissory Note to be duly executed and delivered as of the day and
year first written above.
 
 

  BLINK COUTURE, INC.            
By:
/s/ Lawrence Field           Name: Lawrence Field
Title: President & CEO
           
By:
/s/ Charles C. Stephenson, Jr.          CHARLES C. STEPHENSON, JR.            
By:
/s/ Cynthia S. Field           CYNTHIA S. FIELD  

 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 




Assignment to Charles C. Stephenson, Jr.
 
Attached


 
7

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Assignment to Cynthia S. Field




Attached
 
 

8

--------------------------------------------------------------------------------